United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1278
Issued: October 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 29, 2013 appellant, through her attorney, filed a timely appeal from a March 5,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the overpayment decision.
ISSUES
The issues are: (1) whether appellant received an overpayment of $11,835.61 for the
period January 24 through July 28, 2012 because she received compensation from OWCP after
she returned to work; and (2) whether she was at fault in the creation of the overpayment.
FACTUAL HISTORY
This case is before the Board for the second time. In a decision dated April 14, 2004, the
Board set aside a September 30, 2003 nonmerit decision denying appellant’s request for
1

5 U.S.C. § 8101 et seq.

reconsideration under 5 U.S.C. § 8128.2 The Board found that she had submitted medical
evidence relevant to the pertinent issue of whether she established interstitial pulmonary fibrosis
causally related to factors of her federal employment. The Board remanded the case for OWCP
to consider the merits of the claim. The facts and circumstances as set forth in the prior decision
are hereby incorporated by reference.
On May 6, 2005 OWCP accepted the claim for pulmonary fibrotic disease and an
exacerbation of asthma. It paid appellant compensation for total disability by direct deposit. In
March 2008, appellant returned to work for four hours per day. OWCP paid her compensation
for partial disability beginning March 16, 2008.
On January 24, 2012 appellant accepted a position as a full-time modified mail
processing clerk. By letter dated July 18, 2012, her attorney indicated that she had returned to
work in January 2012 but continued to receive compensation for disability. He noted that
appellant had tried to contact OWCP about the continued compensation.
On August 13, 2012 OWCP advised appellant of its preliminary determination that she
received an overpayment of compensation in the amount of $11,835.61 from January 24 through
July 28, 2012 because she returned to full-time employment but continued to receive
compensation for partial disability. It calculated the overpayment by determining the net amount
paid to appellant from January 24 to July 28, 2012, $11,835.61. OWCP further advised her of its
preliminary determination that she was at fault in the creation of the overpayment. It requested
that appellant complete the enclosed overpayment recovery questionnaire and submit supporting
financial documents. Additionally, OWCP notified her that, within 30 days of the date of the
letter, she could request a telephone conference, a final decision based on the written evidence or
a prerecoupment hearing.
On September 11, 2012 appellant, through her attorney, requested a prerecoupment
hearing by telephone. In an overpayment recovery questionnaire, she asserted that the
employing establishment informed her that it would notify OWCP of her return to work.
At the telephone hearing, held on December 12, 2012, appellant related that the
employing establishment had advised her that it would notify OWCP about her return to
full-time employment. When she continued to receive compensation from OWCP, she wrote
two letters questioning the continued payments and asking what to do with the money.
Appellant noted that she received the payment by direct deposit and spent the money that she
initially received because she believed that it was her money. She contacted her attorney for
assistance in stopping the compensation payments. Appellant related that she had $8,000.00 of
the compensation erroneously paid by OWCP. She described her income and expenses to the
hearing representative. Appellant’s attorney argued that she was without fault.
By decision dated March 5, 2013, the hearing representative found that appellant received
an overpayment of $11,835.61 for the period January 24 through July 28, 2012 and that she was
2

Docket No. 04-174 (issued April 14, 2004). On November 30, 2001 appellant, then a 49-year-old distribution
clerk, filed an occupational disease claim alleging that she sustained interstitial lung disease due to factors of her
federal employment.

2

at fault in the creation of the overpayment. He found that she should repay the $8,000.00 in her
possession and thereafter pay $200.00 per month as repayment of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA3 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.4
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
or she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.5 OWCP’s regulations state in pertinent part: “compensation for wage
loss due to disability is available only for any periods during which an employee’s work-related
medical condition prevents him or her from earning the wages earned before the work-related
injury.”6
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $11,835.61. Appellant returned to full-time work on January 24, 2012 but continued to
receive compensation for partial disability from OWCP through July 28, 2012. As she received
regular full-time wages from the employing establishment from January 24 through July 28,
2012, she was not entitled to disability compensation from OWCP for this same period. OWCP
determined that the amount of compensation that appellant received for the period totaled
$11,835.61. Appellant has not challenged the amount and period of the overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA7 provides that “[a]djustment or recovery by the United States
may not be made when incorrect payment has been made to an individual who is without fault
and when adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience.” Section 10.433 of OWCP’s implementing regulations8

3

Supra note 1.

4

5 U.S.C. § 8102.

5

Id. at § 8116(a).

6

20 C.F.R. § 10.500.

7

5 U.S.C. § 8129(b).

8

20 C.F.R. § 10.433.

3

provide that in determining whether a claimant is at fault, it will consider all pertinent
circumstances. An individual is with fault in the creation of an overpayment who:
“(1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
“(2) Failed to provide information which he or she knew or should have known to
be material; or
“(3) Accepted a payment which he or she knew or should have known to be
incorrect.”
The Board has held that an employee who receives payments from OWCP in the form of
direct deposit may not be at fault the first time incorrect funds are deposited into his or her
account, as the acceptance of the resulting overpayment lacks the requisite knowledge.9 The
Board has also held in cases involving a series of incorrect payments, where the requisite
knowledge is established by a letter or telephone call from OWCP or simply with the passage of
time and a greater opportunity for discovery, the claimant will be at fault for accepting the
payments subsequently deposited.10 Previous cases have held that receiving one or two
erroneous direct deposit payments does not necessarily create the requisite knowledge to find
that a claimant was at fault in the creation of the overpayment.11
ANALYSIS -- ISSUE 2
OWCP determined that appellant was at fault in the creation of the overpayment because
she accepted payments that she knew or should have known to be incorrect. The Board finds,
however, that OWCP failed to establish that, at the time she accepted the initial payment of
compensation following her return to full-time work, she knew or should have known the
payments were incorrect.
As discussed, in cases where a claimant receives compensation through direct deposit,
OWCP must establish that at the time a claimant received the direct deposit in question that he or
she knew or should have known that the payment was incorrect.12 The Board has held that an
employee who receives payments from OWCP in the form of a direct deposit may not be at fault
for the first incorrect deposit into his or her account since the acceptance of the overpayment, at
the time of receipt of the direct deposit, lacks the requisite knowledge.13 Because fault is defined
by what the claimant knew or should have known at the time of acceptance, one of the
consequences of electronic fund transfers is that the claimant lacks the requisite knowledge at the
9

See Tammy Craven, 57 ECAB 689 (2006).

10

Id.

11

Supra note 6.

12

See C.K., Docket No. 12-746 (issued May 1, 2012).

13

See supra note 9; see also George A. Hirsch, 47 ECAB 520 (1996).

4

time of the first incorrect payment.14 Whether or not OWCP determines that an individual is at
fault with respect to the creation of an overpayment depends on the circumstances surrounding
the overpayment.15 It is not appropriate, however, to make a finding that a claimant has accepted
an overpayment via direct deposit until such time as a reasonable person would have been aware
that this overpayment had occurred. This awareness could be established either through
documentation such as a bank statement or notification from OWCP or where a reasonable
period of time has passed during which a claimant could have reviewed independent
confirmation of the incorrect payment.16
Appellant received compensation by direct deposit payments every 28 days. The
evidence of record does not establish that, as of the first direct deposit of compensation after she
returned to work on January 24, 2012, she knew or should have known that she was accepting a
direct deposit to which she was not entitled. There is no documentation or other evidence to
demonstrate that appellant had clear knowledge at the time she received a direct deposit from
OWCP on February 11, 2012, covering the period January 15 through February 11, 2012, that a
portion of the payment was incorrect, or that a reasonable period of time passed during which
she could have reviewed bank statements or been informed of the incorrect payment. Therefore,
she is not at fault in the acceptance of the direct deposit covering the period of the overpayment
from January 24 through February 11, 2012.
Even though OWCP may have been negligent in making incorrect payments, this does
not excuse a claimant from accepting payments she knew or should have known to be
incorrect.17 In cases involving a series of incorrect payments, where the requisite knowledge is
established by documentation from OWCP or simply with the passage of time and opportunity
for discovery, the claimant will be at fault for accepting the payments subsequently deposited.18
By the time of the second payment dated March 10, 2012, appellant knew or should have known
that she was no longer entitled to compensation. She had returned to work on January 24, 2012
and realized by this time that she was not entitled to further compensation. Accordingly, the
Board will affirm the finding of fault for the remaining February 12 through July 28, 2012 period
of overpayment.
The Board finds that this case is not in posture for decision regarding the issue of waiver
of recovery of the overpayment for the direct deposit on February 11, 2012 covering the part of
the overpayment from January 24 through February 11, 2012. The Board will set aside the
March 5, 2013 decision regarding the issue of fault as to the February 11, 2012 direct deposit and
will remand the case for OWCP to determine whether appellant is entitled to waiver of recovery
for the direct deposit of compensation covering the period of the overpayment from January 24
through February 11, 2012.
14

Id.

15

Id.; see also K.D., Docket No. 13-451 (issued April 12, 2013).

16

See K.H., Docket No. 06-191 (issued October 30, 2006).

17

See William E. McCarty, 54 ECAB 525 (2003).

18

See J.W., Docket No. 10-1271 (issued February 3, 2011); see also Karen Dixon, 56 ECAB 145 (2004).

5

CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $11,835.61 for the period January 24 through July 28, 2012 because she received
compensation from OWCP after she returned to work. The Board further finds that she was
without fault for the period of the overpayment from January 24 through February 11, 2012 but
at fault for the overpayment from February 12 through July 28, 2012. The case will be remanded
for consideration of waiver of the recovery of the overpayment from January 24 through
February 11, 2012.
ORDER
IT IS HEREBY ORDERED THAT the March 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is
remanded for further action consistent with this decision of the Board.
Issued: October 23, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

